UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7791


BYRON JOSEPH KNOX,

                  Plaintiff - Appellant,

             v.

JOSEPH M. BROOKS, Warden,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00221-JBF-TEM)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron Joseph Knox, Appellant Pro Se. Susan Lynn Watt, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Byron Joseph Knox appeals the district court’s order

dismissing as untimely his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Knox v. Brooks, No. 2:06-cv-00221-JBF-TEM (E.D.

Va. Aug. 4, 2008).         We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2